SCHOTT, Judge,
concurring:
While Dr. Cox's affidavit is obvious hearsay the record does not disclose that plaintiff took affirmative measures in the trial court to preclude its consideration. In this respect the case is like Barnes v. Sun Oil Co., 362 So.2d 761 (La.1978). For this reason I respectfully disagree with my colleagues’ conclusion to disregard Dr. Cox’s affidavit.
On the other hand, I do not believe this affidavit is sufficient to support a summary judgment. This is not a pure malpractice claim. Some of the allegations relate to general negligence such as the alleged failure by Dr. Super to warn the prison officials that Earl Williams required special supervision because of his tendency to harm himself. A court does not need the expertise of a psychiatrist to provide a basis for a finding of negligence if this allegation is proved.
Because all reasonable doubts about the appropriateness of a summary judgment have not been resolved I join in a reversal of the judgment.